DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, the “the fist region” must be changed to –the  first region--.  Appropriate correction is required.
Claims 2-20 are depend on claim 1 and therefore are objected by the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-12, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0149834, hereafter Kim).
claim 1, Kim, as shown in figures 1-5, discloses an electronic device, comprising: 
a display panel (180) comprising a first substrate (183);
a support unit (170 and/or 130 and/or 172) disposed opposite to the display panel;
a first circuit board (140) electrically connected to the display panel (fig. 2 , par.47) and having a first region (the region that has light sources 160, 150, fig. 5) and a second region (the region that is in contact and is underneath reflection sheet 172, fig. 5), wherein the first region is not overlapped with the support unit in a normal direction of the first substrate, and the second region is overlapped with the support unit in the normal direction of the first substrate;  and an electronic component (150, 160) disposed on the first region of the first circuit board (see fig. 5).
Regarding claim 2, Kim discloses the electronic device of claim 1, wherein the first circuit board includes at least one protruding section (considering section 142) and at least one connecting section (section underneath layer 172, fig. 5). 
	Regarding claim 4, Kim discloses the electronic device of claim 2, wherein an area of the at least one protruding section is larger than an area of the at least one connecting section (fig.5).
	Regarding claim 5, Kim discloses the electronic device of claim 2, wherein the at least one protruding section corresponds to the fist region and the second region (since the regions are all connected corresponding to each other).
	Regarding claim 6, Kim discloses the electronic device of claim 2, wherein the at least one connecting section corresponds to the second region.
claim 7, Kim discloses the electronic device of claim 2, wherein the at least one connecting section corresponds to the first region and the second region (all sections are connected corresponding to each other).
	Regarding claim 10, Kim discloses the electronic device of claim 2, further comprising a second circuit board (185, fig. 3), wherein the first circuit board is electrically connected to the display panel through the second circuit board (par.47), and the second circuit board is disposed corresponding to one of the at least one connecting section.
	Regarding claim 11, Kim discloses the electronic device of claim 10, wherein the first circuit board has a first surface and a second surface (top, bottom), the electrical component is disposed on the first surface and the second circuit board contacts the first circuit board inherently at the first surface or the second surface.
	Regarding claim 12, Kim discloses the electronic device of claim 1, wherein a total area of the first region of the first circuit board is defined as a first area, a total area of the second region of the first circuit board is defined as a second area, and the first area is different from the second area (first region is clearly larger than the second region).
	Regarding claim 14, Kim discloses the electronic device of claim 12, wherein the first area is greater than the second area (clearly shown in figure 5).
	Regarding claim 15, Kim discloses the electronic device of claim 1, wherein the electronic component has a first thickness, and the first thickness is less than or equal to a second thickness from a top surface of the display panel to a bottom surface of the 
support unit (clearly shown in figure 5).
claim 16, Kim discloses the electronic device of claim the electronic device of claim 15, wherein the support unit has a third thickness, and the first thickness is less than or equal to the third thickness.
	Regarding claim 18, Kim discloses the electronic device of claim 1, further comprising a second substrate (182), wherein the first substrate disposed above the support unit, and the second substrate disposed opposite to the first substrate.
	Regarding claim 20, Kim discloses the electronic device of claim 1, wherein the support unit comprises a back plate, a light guide plate or a combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2016/0216436, hereafter Son).
claim 1, Son, as shown in figures 2-4A, discloses electronic device, comprising: 
a display panel (200) comprising a first substrate (220);
a support unit (400) disposed opposite to the display panel;
a first circuit board (300) inherently electrically connected to the display panel and having a fist region (connects to light unit 310) and a second region (connects to the underside of plate 400), wherein the first region is not overlapped with the support unit in a normal direction of the first substrate, and the second region is overlapped with the support unit in the normal direction of the first substrate;  and an electronic component (light unit 300) disposed on the first region of the first circuit board.
It is noted that Son does not mention how the first circuit board 300 is electrically connected to the display panel, however it is inherently that the back light is electrically connected to a circuit board (not shown) of the display panel in order to control the light source from the back light units and for the operation of the back light circuit.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the first circuit board (300) electrically connected to the display panel in order to control the light source from the circuit board (300) as is well known in the art and as evidenced by Kim discussed above.
	Regarding claim 2, Son discloses the electronic device of claim 1, wherein the first circuit board includes at least one protruding section (320C) and at least one connecting section (320M section which is underneath plate 400 corresponding to section 320C). 
claim 3, Son discloses the electronic device of claim 2, wherein the at least one protruding section (320C) is adjacent to and alternately arranged with the at least one connecting section (fig.4A).
Regarding claim 4, Son discloses the electronic device of claim 2, except wherein an area of the at least one protruding section is larger than an area of the at least one connecting section.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have an area of the at least one protruding section is larger than an area of the at least one connecting section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 5, Son discloses the electronic device of claim 2, wherein the at least one protruding section corresponds to the fist region and the second region. 
	Regarding claim 6, Son discloses the electronic device of claim 2, wherein the at least one connecting section corresponds to the second region.
	Regarding claim 7, Son discloses the electronic device of claim 2, wherein the at least one connecting section corresponds to the first region and the second region (they are all connected).
	Regarding claim 8, Son discloses the electronic device of claim 7, wherein a ratio of an area of the at least one connecting section corresponding to the first region and the second region is different from a ratio of an area of the at least one protruding 
section corresponding to the first region and the second region.
claim 9, Son discloses the electronic device of claim 2, except wherein a width of the at least one protruding section is larger than a width of the at least one connecting section.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a width of the at least one protruding section is larger than a width of the at least one connecting section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 12, Son discloses the electronic device of claim 1, wherein a total area of the first region of the first circuit board is defined as a first area, a total area of the second region of the first circuit board is defined as a second area, and the 
first area is different from the second area.
	Regarding claim 13, Son discloses the electronic device of claim 12, wherein the first area is smaller than the second area.
	Regarding claim 14, Son discloses the electronic device of claim 12, except wherein the first area is greater than the second area.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the first area is greater than the second area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

claim 15, Son discloses the electronic device of claim 1, wherein the electronic component has a first thickness, and the first thickness is less than or equal to a second thickness from a top surface of the display panel to a bottom surface of the 
support unit.
	Regarding claim 16, Son discloses the support unit has a third thickness, except  the first thickness is less than or equal to the third thickness. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the first thickness is less than or equal to the third thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 17, Son discloses the electronic device of claim 1, wherein the first region has a first width in a first direction, and the first width is greater than or equal to 1 mm and less than or equal to 15 mm.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the first region has a first width in a first direction, and the first width is greater than or equal to 1 mm and less than or equal to 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 18, Son discloses the electronic device of claim 1, further comprising a second substrate (210), wherein the first substrate disposed above the support unit, and the second substrate disposed opposite to the first substrate.
claim 19, Son discloses the electronic device of claim 17, further comprising a display medium disposed between the first substrate and the second substrate (inherently, since all display panel has a display medium in between upper and lower substrates of the display panel).
	Regarding claim 20, Son discloses the electronic device of claim 1, wherein the support unit comprises a light guide plate.

Citation of Relevant Art
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HOA C NGUYEN/Primary Examiner, Art Unit 2847